Before
                       HITESMAN, STEWART, and COGLEY
                            Appellate Military Judges

                             _________________________

                               UNITED STATES
                                   Appellee

                                          v.

                        Christian M. BOUGHTON
              Cryptologic Technician Third Class (E-4), U.S. Navy
                                   Appellant

                                 No. 201900338

                               Decided: 17 April 2020

         Appeal from the United States Navy-Marine Corps Trial Judiciary

                                   Military Judge:
                                   Ryan J. Stormer

   Sentence adjudged 3 October 2019 by a special court-martial convened at
   Naval Station Great Lakes, Illinois, consisting of a military judge sitting
   alone. Sentence in the Entry of Judgment: reduction to E-1, confinement for
   11 months, 1 and a bad-conduct discharge.

                                  For Appellant:
                       Captain Thomas P. Belsky, JAGC, USN

                                   For Appellee:
                                Brian K. Keller, Esq.




   1  The convening authority suspended confinement in excess of 8 months pursuant to a
pretrial agreement.
                United States v. Boughton, NMCCA No. 201900338
                               Opinion of the Court

                            _________________________

           This opinion does not serve as binding precedent under
                 NMCCA Rule of Appellate Procedure 30.2(a).

                            _________________________

PER CURIAM:
   After careful consideration of the record, submitted without assignment of error,
we have determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights occurred.
Articles 59 and 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                         2